Title: From Thomas Jefferson to John Bolling, 8 February 1790
From: Jefferson, Thomas
To: Bolling, John



Dear Sir
Monticello Feb. 8. 1790.

Among the accounts which it is necessary for me to settle before my departure, are the administrations of the deceased part of our family. That of my sister Jane was finished by Mr. Carr who delivered me your bonds to the several distributees. These I have lately given out, and you will probably receive applications for the money from Randolph, C. L. Lewis and Mr. Marks. That due to my mother, as is also my sister Bet’s I am to settle, and  have accordingly debited you with them in the inclosed account, adding thereto some little matters of my own. There will be your distributive share of my sister Bet’s money to be credited to you. This I shall settle before my departure, and will inform you of it when I shall have the pleasure of seeing you at your own house the first week of March. The balance against you will be no great matter: it is necessary we should ascertain it that I may close those administrations. I send you the account now for your consideration previous to my seeing you. Be so good as to present my affectionate love to my sister & the children and to accept yourself assurances of the esteem with which I am Dear Sir Your friend & servt,

Th: Jefferson

